1
                                                          Judge: Timothy W. Dore
                                                          Chapter: 13
2
                                                          Hearing Date: October 17, 2018
                                                          Hearing Time: 9:30 a.m.
3
                                                          Hearing Location:
                                                                     U.S. Bankruptcy Court
4
                                                                     700 Stewart St #8106
                                                                     Seattle, WA 98101
5
                                                          Response Date: October 10, 2018

6
                         IN THE UNITED STATES BANKRUPTCY COURT
7
                   FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
8

9
                                                          IN CHAPTER 13 PROCEEDING
     In re:                                               NO. 15-16040-TWD
10
     KAREN GISELA SOLIS,                                  OBJECTION TO MOTION FOR ORDER
11
                                                          AUTHORIZING SALE OF REAL
                                                          PROPERTY
12
                     Debtor(s).
13
              Jason Wilson-Aguilar, Chapter 13 Trustee, objects to the debtor's Motion for Order
14
     Authorizing Sale of Real Property Free and Clear of Liens and Fully Fund Chapter 13 Plan (ECF
15
     No. 61):
16
              The debtor wants to sell the real property at 17225 Military Road South, SeaTac,
17
     Washington for $385,000.00. The Trustee objects:
18
              1)     The debtor did not include an estimated settlement statement for review.
19
              2)     The compensation counsel is requesting should be paid by the Trustee from
20
     debtor’s plan payments, not through closing of the sale. Local Bankr. R. 3015-1(j). Moreover,
21
     counsel has separately moved for approval of compensation (ECF No. 62).
22
              3)     The debtor appears to be under the mistaken impression that she does not need to
23
     complete her plan payments in order to receive a discharge. The debtor indicates that she
24

25            is currently behind $28,206, representing payments due on the first mortgage and the
              first mortgage arrears. The Chapter 13 arrearage on the first mortgage will be paid
26            from escrow. The sum of $2,156.94 will be paid to the trustee representing the
              trustee’s fee on the missed payments in February and April through November (9
27
              months x $239.66/month = $2,156.94).
28   ///

      OBJECTION TO MOTION FOR ORDER                                   Chapter 13 Trustee
      AUTHORIZING SALE OF REAL                                      600 University St. #1300
      PROPERTY - 1                                                    Seattle, WA 98101
                                                                (206) 624-5124 FAX 624-5282
       Case 15-16040-TWD          Doc 68    Filed 10/09/18     Ent. 10/09/18 13:43:51 Pg. 1 of 4
                    Upon making said payments, the debtor will be entitled to a discharge pursuant
1
             to 11 U.S.C. § 1328(a). . . .
2

3    (ECF No. 61).

4            The debtor’s confirmed plan provides for monthly plan payments of $3,886.00 and an

5    applicable commitment period of thirty-six months (ECF No. 29). Based on that plan, the debtor

6    would need to make plan payments totaling at least $139,896.00 ($3,886.00 multiplied by the

7    debtor’s thirty-six month applicable commitment period). The Trustee has received $109,200.00

8    from the debtor. See attached declaration. Based on the debtor’s confirmed plan, the debtor is

9    $30,696.00 short of making her plan payments for a period of thirty-six months ($139,896.00 due

10   minus $109,200.00 paid). The Court modified the debtor’s plan to increase the debtor’s monthly

11   plan payment to $4,062.00 beginning July 2017. Based on the debtor’s confirmed plan and the

12   subsequent plan modification, the debtor is $33,512.00 short of making her plan payments for a

13   period of thirty-six months.1        Based on the Trustee’s records, filed unsecured claims total

14   $78,520.60. See attached declaration. The debtor has not paid any of that amount. See attached

15   declaration.

16           In any event, the debtor is not entitled to a discharge because she has not made all of her

17   plan payments. The debtor’s apparently theory is that the plan payments she would have made

18   would have been all or mostly paid to the mortgage lender, but that does not excuse the debtor

19   from making the plan payments. To be eligible for a discharge, a debtor must “complet[ ] . . . all

20   payments under the plan.” 11 U.S.C. § 1328(a) (emphasis added); see also Fridley v. Forsythe (In

21   re Fridley), 380 B.R. 538, 545-46 (B.A.P. 9th Cir. 2007) (debtors must complete their plan

22   payments to be eligible for a discharge). As noted by the Ninth Circuit

23
             Section 1328(a) mandates the granting of a ‘full compliance’ discharge ‘after completion
24           by the debtor of all payments under the plan....’ The Debtors [in this case] have not met
             this condition, and so cannot claim any right to the discharge granted them.
25

26   Cisneros v. United States (In re Cisneros), 994 F.2d 1462, 1466 (9th Cir. 1993) (the court vacated
27

28   1
      A monthly plan payment of $3,886.00 for twenty months and a monthly plan payment of $4,062.00 for sixteen
     months ($143,416.00 total) minus $109,200.00 paid.

         OBJECTION TO MOTION FOR ORDER                                      Chapter 13 Trustee
         AUTHORIZING SALE OF REAL                                         600 University St. #1300
         PROPERTY - 2                                                       Seattle, WA 98101
                                                                      (206) 624-5124 FAX 624-5282
         Case 15-16040-TWD          Doc 68      Filed 10/09/18       Ent. 10/09/18 13:43:51 Pg. 2 of 4
1    the debtor’s mistakenly entered order of discharge because the debtors had not completed their
2    plan payments). See also Schlegel v. Billingslea (In re Schlegel), 526 B.R. 333, 341-42 (B.A.P.
3    9th Cir. 2015) (determining that cause for dismissal existed because the debtors did not pay
4    unsecured creditors the percentage dividend provided for under the plan). Because the debtor has
5    not completed her plan payments, she is not eligible for a discharge.
6           Moreover, a debtor must meet her required applicable commitment period by making her
7    plan payments unless the plan provides for payment in full of allowed unsecured claims. 11
8    U.S.C. § 1325(b)(4). The debtor has not paid allowed unsecured claims in full. The debtor’s
9    apparent assertion is that she filed her case more than thirty-six months ago and is therefore
10   entitled to a discharge. That is not a reasonable assertion. The point of a commitment period is
11   to make payments for the specified period of time to pay creditors, not merely to let time expire
12   without making plan payments. See generally 11 U.S.C. § 1325(b)(4); Danielson v. Flores (In re
13   Flores), 735 F.3d 855 (9th Cir. 2013).
14          Moreover, if the debtor sells her real property and there is no mortgage to be paid from
15   the debtor’s plan payments, then unsecured claims would be entitled to the funds that would have
16   otherwise been paid to the mortgage lender / servicer. Lastly, the Court’s order regarding the
17   Trustee’s Motion to Dismiss specifically provided that the order did not excuse any plan
18   payment delinquency (ECF No. 56; ¶ 2). In sum, the debtor would need to make all of her plan
19   payments to obtain a discharge and she has not done so.
20          4)      The debtor also requests that the Court allow her to record an order avoiding the
21   debtor’s junior mortgage lien. That is not an appropriate request, as the debtor has not
22   completed her plan and she is not entitled to a discharge. Notably, the Court’s order avoiding the
23   junior mortgage lien as wholly unsecured provides that the judgment “shall become finally
24   effective upon completion of the Debtor’s plan” (Adv. Proc. No. 16-01031-TWD; ECF No. 9).
25   For the reasons noted above, the debtor has not completed her plan.
26          5)      The Trustee reserves the right to assert additional bases for his objection.
27   ///
28   ///

      OBJECTION TO MOTION FOR ORDER                                   Chapter 13 Trustee
      AUTHORIZING SALE OF REAL                                      600 University St. #1300
      PROPERTY - 3                                                    Seattle, WA 98101
                                                                (206) 624-5124 FAX 624-5282
       Case 15-16040-TWD         Doc 68       Filed 10/09/18   Ent. 10/09/18 13:43:51 Pg. 3 of 4
1           WHEREFORE, the Chapter 13 Trustee requests that the Court deny the debtor's Motion
2    for Order Authorizing Sale of Real Property Free and Clear of Liens and Fully Fund Chapter 13
3    Plan (ECF No. 61).
4
            Dated this 9th day of October 2018
5
                                                 /s/ Jason Wilson-Aguilar, WSBA #33582 for
6
                                                  JASON WILSON-AGUILAR
                                                  Chapter 13 Trustee
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      OBJECTION TO MOTION FOR ORDER                               Chapter 13 Trustee
      AUTHORIZING SALE OF REAL                                  600 University St. #1300
      PROPERTY - 4                                                Seattle, WA 98101
                                                            (206) 624-5124 FAX 624-5282
      Case 15-16040-TWD        Doc 68     Filed 10/09/18   Ent. 10/09/18 13:43:51 Pg. 4 of 4
